J. S64015/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                     v.                    :
                                           :
TIAMAK McLEAN TAYLOR,                      :          No. 629 MDA 2015
                                           :
                          Appellant        :


            Appeal from the Judgment of Sentence, March 10, 2015,
               in the Court of Common Pleas of Dauphin County
               Criminal Division at No. CP-22-CR-0004897-2014


BEFORE: FORD ELLIOTT, P.J.E., WECHT AND FITZGERALD,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED NOVEMBER 06, 2015

        Tiamak McLean Taylor appeals from the judgment of sentence of

March 10, 2015, following his conviction of possession with intent to deliver

a controlled substance and paraphernalia.1 We affirm.

        The trial court provided the following relevant facts:

              On the evening of August 1, 2014, patrol officer
              Daniel Antoni (“Officer Antoni”) of the Harrisburg
              Bureau of Police (“HBP”) was dispatched to
              1535 Hunter Street, Harrisburg, Pennsylvania where
              he met Parole Agents Mary Persing, Peter Hans,
              Joe Mullen and David Harris. The parole agents had
              been at that location searching for Latsha Ross, a
              parolee wanted for parole violations. Ms. Ross was
              not found but, heroin was found and seized which is
              the reason Officer Antoni was dispatched for
              assistance. The roommate/ex-girlfriend of Ms. Ross

* Former Justice specially assigned to the Superior Court.
1
    35 Pa.C.S.A. § 780-113(a)(30) & (32), respectively.
J. S64015/15


          said the heroin found in the house was located where
          she had been sitting before leaving the residence.
          The roommate provided a description of Ms. Ross
          and indicated that she may possibly be at Queenies
          Bar on the 1500 block of Swatara Street, Harrisburg.
          Officer Antoni and a parole agent spoke to Ross on
          the phone; however, she refused to return to the
          residence and stated she would not cooperate with
          them any longer.

                 Officer Antoni and the parole agents proceeded
          to Queenies in an attempt to find Ms. Ross. Parole
          Agent [Mullen] spotted a female matching Ms. Ross’
          description at South 14th and Swatara Streets, which
          location was visible from Queenies [B]ar. As they
          pursued the female they believed to be Ms. Ross,
          Parole Agent [Mullen] saw her run into a house at
          332 South 14th Street. Officer Antoni and the agents
          arrived at the house, covered the back and front
          doors but[] no one ran out of the residence.
          Individuals on the porch of 332 South 14th Street
          told Officer Antoni that the person described ran into
          the house and up to the second floor.

                Antoni and the agents entered the open front
          door of the residence. The house was divided into
          three apartments on three separate floors with a
          common hallway for each. They proceeded to the
          second floor apartment and knocked on the door.
          The door was opened by a female later identified as
          Riquita Wilson who gave consent to Antoni and the
          parole agents to enter the apartment. Ms. Wilson
          was told that the officer and agents were searching
          for a wanted parolee who was reported to have run
          into the residence.    Ms. Wilson gave consent to
          search the apartment.      [The] team entered the
          apartment without guns drawn. When Antoni and
          the others swept the apartment, they discovered
          Appellant in a bedroom laying [sic] on the bed
          surrounded by what appeared to be crack cocaine on
          a digital scale, some crack cocaine that had been




                                  -2-
J. S64015/15


              weighed, portioned and bagged, and a large amount
              of money.[2]

                    [Appellant]     called    Cinnamon      Brown
              (“Ms. Brown”) as a witness during the suppression
              hearing. Ms. Brown was present in the second floor
              apartment when Officer Antoni arrived. She testified
              that while cooking in the kitchen, she heard running
              in the hallway outside the apartment then banging
              on the door. Ms. Brown woke Ms. Wilson who had
              been sleeping on a couch near the door and told her
              to answer the door. When Ms. Wilson got up, they
              heard    a   voice   announce    Harrisburg   Police.
              Ms. Brown stated that as Ms. Wilson got to the door,
              it was pushed open without anyone asking her if
              they could enter; however, she also said the door
              was not broken in[,] so[] Ms. Wilson might have
              opened the door. Ms. Brown described being scared
              when this occurred, so when Ms. Wilson went to the
              door she ran out the back door of the apartment and
              proceeded down the stairs where she was stopped
              by additional police officers. Ms. Brown also said
              that she saw Antoni and the agents enter with guns
              drawn as she “left out.”

Trial court opinion, 8/13/15 at 2-4 (citations omitted). The trial court also

provided the following procedural history:

                    Appellant, Tiamak Taylor was arrested and
              charged with a single count each of Possession with
              Intent to Distribute a Controlled Substance, and
              Unlawful Possession of Drug Paraphernalia.         An
              Omnibus Pre-Trial Motion to Suppress was filed on
              November 14, 2014 and a hearing [was held on
              February 5, 2015].        At the conclusion of the
              suppression hearing, [the suppression court] denied
              Taylor’s motion and the matter was set for trial.
              Following a stipulated waiver trial on March 10,
              2015, Appellant was found guilty at both counts.
              Sentencing took place directly after the trial during
              which [the trial court] imposed the following:

2
    Appellant apparently resided at this address.


                                       -3-
J. S64015/15



                 Count 1--a term of incarceration of not less
            than 30 months nor more than 60 months, a fine of
            $500 and the payment of costs of prosecution;

                  Count 2--a term of incarceration of not less
            than 6 months nor more than 12 months concurrent
            with Count 1, and a fine of $100.

            ....

            On April 8, 2015, Taylor filed the instant appeal to
            the Pennsylvania Superior Court. In compliance with
            [the trial court’s] order, he timely filed a Statement
            of Matters Complained of on Appeal pursuant to
            Pa.R.A.P. 1925(b) raising a single issue for
            review. . . .

Id. at 1-2.    Pursuant to Pa.R.A.P. 1925(a), the trial court has filed an

opinion.

      Appellant raises the following issue for our review:

            Whether the trial court erred in denying Appellant’s
            Motion to Suppress Evidence where law enforcement
            officers    conducted   a   warrantless  search     of
                       th
            332 S. 14      Street in Harrisburg, Pennsylvania,
            without the homeowner’s consent, in violation of
            Article I, Section 8 of the Pennsylvania Constitution
            and the Fourth Amendment to the United States
            Constitution?

Appellant’s brief at 5.

      Our standard of review for challenges to the denial of a suppression

motion is as follows:

            Our standard of review in addressing a challenge to
            the denial of a suppression motion is limited to
            determining whether the suppression court’s factual
            findings are supported by the record and whether
            the legal conclusions drawn from those facts are


                                     -4-
J. S64015/15


           correct.     Because the Commonwealth prevailed
           before the suppression court, we may consider only
           the evidence of the Commonwealth and so much of
           the evidence for the defense as remains
           uncontradicted when read in the context of the
           record as a whole. Where the suppression court's
           factual findings are supported by the record, we are
           bound by these findings and may reverse only if the
           court's legal conclusions are erroneous. Where . . .
           the appeal of the determination of the suppression
           court turns on allegations of legal error, the
           suppression court's legal conclusions are not binding
           on an appellate court, whose duty it is to determine
           if the suppression court properly applied the law to
           the facts. Thus, the conclusions of law of the courts
           below are subject to our plenary review.

Commonwealth v. McAdoo, 46 A.3d 781, 783-784 (Pa.Super. 2012),

quoting Commonwealth v. Hoppert, 39 A.3d 358, 361-362 (Pa.Super.

2012) (citations omitted).

     Because appellant does not challenge the validity of Ms. Wilson’s

consent to search the apartment, rather he only challenges whether consent

was given at all, appellant raises a purely factual issue on appeal.     The

Commonwealth presented testimony from Officer Antoni, who testified that

Ms. Wilson gave permission to Officer Antoni and the parole agents to search

the apartment. Ms. Brown testified on behalf of appellant, indicating that no

such permission    had been given,     and that the     parole   agents and

Officer Antoni entered the apartment with their guns drawn.

     As noted in Jones, this court is bound by the factual findings of the

suppression court so long as there is support for the suppression court’s

findings in the record. The suppression court stated, on the record, that it


                                    -5-
J. S64015/15


found the Commonwealth’s evidence to be more credible than the evidence

presented by appellant. Officer Antoni’s testimony that Ms. Wilson granted

the parole agents and Offer Antoni consent to search the apartment provides

ample support within the record for the suppression court’s factual

determination. We are bound to that determination, and therefore find that

the suppression court did not err in denying appellant’s motion to suppress

evidence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/6/2015




                                   -6-